Citation Nr: 0734089	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a bilateral 
foot disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for a bilateral foot disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A rating action in March 1971 denied the veteran service 
connection for bilateral pes planus.  The veteran was timely 
notified, but did not appeal the decision.  

3.  In a February 1989 rating decision the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for bilateral foot disorder; 
that determination has become final

4.  Evidence received since the February 1989 rating decision 
is neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
foot disorder.



CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for bilateral foot disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2005 and May 2005.  Because of 
the favorable outcome in this appeal of this issue, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving new and 
material evidence is harmless error.

VA regulations provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2007).

In a March 1971 rating decision the RO denied entitlement to 
service connection for bilateral foot disorder.  It was 
noted, in essence, that there was a congenital condition that 
pre-existed service that was not aggravated by service.  Two 
procedures were performed in service to ameliorate that 
condition.  It was also indicated that there was no showing 
that the veteran was treated for bilateral pes planus during 
service.  

In February 1989 the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for bilateral foot disorder.  The veteran 
did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.104 (2007).

The evidence received since the February 1989 rating decision 
includes additional statements from the veteran, a letter 
from a private examiner noting that the veteran gave a 
history of painful feet in service, and VA medical records 
including a current diagnosis of a flatfoot deformity.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral foot 
disorder is reopened.


REMAND

As noted above, the veteran was provided VCAA notice in 
August 2004.  This notice was inadequate regarding service 
connection issues as it described what the evidence needed to 
show to entitle the veteran to an increased rating, not 
service connection.  Subsequently, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was noted that regarding the disability-rating 
element, in order to comply with section 5103(a), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided, that is necessary to 
establish a disability rating for each of the disabilities 
contemplated by the claim and allowed under law and 
regulation.  Therefore, the Board finds appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service records reveal that the veteran was 
awarded the parachute badge.  Pes planus and overlapping 
fifth left toes were noted on his enlistment examination 
report.  Moderate pes planus was indicated on his medical 
clearance for parachute duty.  In January 1956, the veteran 
underwent a tenotomy of his left fifth toe.  He continued to 
experience problems with his feet after the surgery, and he 
underwent an additional surgery in May 1956.  The May 1956 
discharge examination report indicated he had normal feet.

Subsequent treatment records show that the veteran complained 
of foot pain during a VA examination in February 1971.  
Medical correspondence from a private doctor dated 
February 2005 noted that he had complained of foot pain that 
started when he was in the service and grew progressively 
worse over the years.  That examiner had treated the veteran 
for the previous eight years.

Following a VA podiatry examination in April 2005, the 
diagnosis was flatfoot deformity, right greater than left.

The veteran claims that his current foot pain dates from his 
time in service.  However, no etiology opinion regarding the 
veteran's current symptoms has been provided.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
are fully complied with and satisfied.  
This notice should include an explanation 
as to the information or evidence needed 
to establish service connection and 
effective date for the claims on appeal.

2.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a 
present bilateral foot disability was 
incurred or aggravated as a result of 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


